Filed 9/1/20 P. v. Lopez CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                  B297547

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. YA098163)
           v.

 ARNOLD NAJERA LOPEZ,

           Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Hector M. Guzman, Judge. Affirmed.
     Lise M. Breakey, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                        _______________
       Arnold Najera Lopez brandished a replica gun and
assaulted a youth during separate confrontations. He was
subsequently convicted of four misdemeanor counts based on
these incidents and placed on probation. No arguable issues have
been identified following review of the record by Lopez’s
appointed appellate counsel or our own independent review. We
affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       Lopez was charged in an information with assault with a
deadly weapon (Pen. Code, § 245, subd. (a)(1)), assault by means
of force likely to produce great bodily injury (Pen. Code, § 245,
subd. (a)(4)) and two counts of brandishing a replica gun (Pen.
Code, § 417.4).
       According to the evidence at trial, after the end of the high
school day, Lopez insulted Carlos G. and pointed a replica gun at
him.1 Lopez and Carlos then engaged in a fistfight. When the
fight was over, Lopez again pointed the gun at Carlos, who
thought it was real.
       The following morning Carlos, Wendy S. and several other
students were walking to school when a car pulled up. Lopez got
out of the passenger side of the car, pointed the replica gun at
Carlos and spoke to him. Frightened, Carlos began to move away.
Recognizing the gun was not real, Wendy intervened and spoke to
Lopez as one of the other students called the police.
       The driver demanded that Lopez return to the car, and he
complied. Wendy told Lopez to leave, and the two of them
exchanged blows through the car window. Lopez then used the
butt of his gun to strike Wendy, causing swelling to her face. As
the car began to move, Lopez grabbed Wendy’s hand and pulled

1     Lopez was not a student at the high school.



                                 2
her along with the car for a distance of three to four feet. Wendy
hit Lopez in the face, and he released her.
       The car drove away from the scene of the incident, but was
stopped approximately three blocks away by the police, who
recovered the replica gun from a backpack on the passenger side.
Lopez volunteered the gun was a replica.
       Pedro Pineda, the driver of the car, testified in Lopez’s
defense. Pineda denied Lopez ever left the car or pointed the
replica gun at anyone. According to Pineda, Wendy was the
aggressor and “just went off” on Lopez. Lopez did not testify.
       The jury found Lopez guilty on both counts of brandishing a
replica gun, not guilty of the two aggravated assault charges, but
guilty of two lesser included simple assaults (Pen. Code, § 240).
       The trial court placed Lopez on probation for three years on
condition he serve 30 days in county jail (with credit for time
served), complete anger management classes and stay away from
Carlos and Wendy. The court imposed and stayed statutory
fines, fees and assessments. Lopez filed a timely notice of appeal.
                           DISCUSSION
       We appointed counsel to represent Lopez on appeal. After
reviewing the record, counsel filed a brief raising no issues. In a
notice dated January 15, 2020 we attempted to advise Lopez he
had 30 days within which to submit any contentions or issues he
wished us to consider. On January 21, 2020 the notice was
returned with a notation “Return to sender. Vacant, unable to
forward.”2


2      When we appointed appellate counsel for Lopez, we
directed Lopez “to keep the court informed of his/her mailing
address at all times. If you move, you MUST notify the clerk of
this court immediately; otherwise you may not receive important



                                 3
      We have examined the record and are satisfied appellate
counsel for Lopez has complied with counsel’s responsibilities and
there are no arguable issues. (Smith v. Robbins (2000) 528 U.S.
259, 277-284; People v. Kelly (2006) 40 Cal. 4th 106, 118-119;
People v. Wende (1979) 25 Cal. 3d 436, 441-442.)
                         DISPOSITION
      The judgment is affirmed.



                                    PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




notices concerning your appeal.” Lopez has not provided any
information regarding his current address.



                                4